     Case 3:17-cr-01465-LAB Document 699 Filed 02/08/21 PageID.1794 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA                 Case No.: 17cr1465-LAB
12                                 Plaintiff,
                                                ORDER DENYING MOTION TO
13     v.                                       REDUCE SENTENCE UNDER 18
                                                U.S.C. § 3582(c)(1)(A)
14     ALAN ENRIQUE LANDAZURI
       BECERRA
15
                                Defendant.
16
17
18          Defendant Alan Enrique Landazuri Becerra, pled guilty to international
19   conspiracy to distribute controlled substances. On January 27, 2020, the Court
20   sentenced him to 60 months’ imprisonment followed by five years’ supervised
21   release. Becerra is a noncitizen, and is subject to deportation after he completes
22   his sentence.
23          On September 3, Becerra, proceeding pro se, filed a motion for reduction of
24   his sentence under 18 U.S.C. § 3582(c)(1)(A). (Docket no. 610.) The motion was
25   referred to Federal Defenders of San Diego for consideration. On September 8,
26   attorney Jessica Agatstein of Federal Defenders entered an appearance on
27   Becerra’s behalf. Since then Becerra has not filed anything, nor has anything been
28   filed on his behalf.
                                                1
                                                                                17cr1465
     Case 3:17-cr-01465-LAB Document 699 Filed 02/08/21 PageID.1795 Page 2 of 4



1          Under § 3582(c)(1)(A), a court may in limited circumstances grant a
2    defendant's motion to modify his term of imprisonment. The defendant must first
3    petition the Bureau of Prisons (BOP) to file the motion on his behalf. A court may
4    not grant the motion unless the defendant fully exhausts his administrative
5    remedies with the BOP. If the requirements are met the Court may in its discretion
6    modify or reduce the defendant's term of imprisonment after reconsidering the
7    factors set forth in 18 U.S.C. § 3553(a). The majority of district courts to consider
8    the issue have taken the position that the statutorily-provided exhaustion
9    requirements are jurisdictional. See United States v. Baye, 464 F. Supp. 3d 1178,
10   1182–84 (D. Nev., 2020) (concluding that exhaustion requirements for
11   compassionate release under § 3582(c)(1)(A) are jurisdictional). Some courts
12   have held these requirements non-jurisdictional and subject to waiver or equitable
13   exceptions. See United States v. Connell, ___ F. Supp. 3d ___, 2020 WL 2315858
14   at *2–5 (N.D. Cal., May 8, 2020). The Court is persuaded that the requirements
15   are jurisdictional, while recognizing that the question is not settled.
16         The motion does not say directly whether Becerra exhausted his claims, but
17   it implies he did not. It says he “heard something about people getting out of prison
18   before they complete [their] sentence” and asks the Court to look into his case and
19   determine whether he is eligible. Assuming the exhaustion requirement is
20   jurisdictional, and assuming Becerra did not exhaust, the Court’s analysis would
21   end there; the Court would lack discretion to consider Becerra’s request.
22         But even if exhaustion is not jurisdictional, or if Becerra did exhaust his
23   claims, the Court would deny the motion on the merits. The United States
24   Sentencing Commission has published a policy statement addressing the
25   standards for compassionate release. U.S.S.G. § 1B1.13. The statement says a
26   court may reduce a term of imprisonment under § 3582(c)(1)(A) if “extraordinary
27   and compelling reasons” warrant release “after considering the factors set forth in
28   18 U.S.C. § 3553(a), to the extent that they are applicable.” Id. The “extraordinary
                                                2
                                                                                  17cr1465
     Case 3:17-cr-01465-LAB Document 699 Filed 02/08/21 PageID.1796 Page 3 of 4



1    and compelling reasons” requirement is mandatory, and the burden falls on the
2    movant to establish it. United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or.
3    2020). See also United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998)
4    (movant under § 3582(c) bears initial burden of demonstrating that sentence
5    reduction is warranted). The statement also directs courts to determine that “the
6    defendant is not a danger to the safety of any other person or to the community,”
7    before reducing a term of imprisonment. Certain circumstances constitute
8    “extraordinary and compelling reasons” that justify sentence reduction, including
9    “a serious physical or medical condition . . . that substantially diminishes the ability
10   of the defendant to provide self-care within the environment of a correctional facility
11   and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, App.
12   Note 1(A)(ii)(I).
13         Becerra’s motion points to no extraordinary or compelling reasons for
14   modifying Becerra’s sentence. He says he suffers from gastritis and sinusitis and
15   has a hard time breathing, though he does not say whether these conditions are
16   being treated by the BOP or are treatable. He identifies other inconveniences
17   resulting from lockdown, such as lack of access to religious services and
18   education, that are common to all incarcerated inmates. Becerra is in his early
19   thirties, and with the possible exception of whatever causes him trouble breathing,
20   he has no comorbidity factors. See United States v. Ramirez-Suarez, 2020 WL
21   3869181, slip op. (N.D. Cal., July 9, 2020) (finding lack of extraordinary and
22   compelling reasons where defendant was not in a high risk age group and lacked
23   underlying medical conditions making him unusually vulnerable to COVID-19). The
24   inconvenience caused by extended lockdown is not an “extraordinary and
25   compelling” reason.
26         Because Becerra has not met his burden of demonstrating extraordinary or
27   compelling circumstances, the Court need not reach the remainder of the analysis.
28   See United States v. Brown, 2020 WL 6076264, slip op. at *2 (D. Or., Oct. 13,
                                                3
                                                                                     17cr1465
     Case 3:17-cr-01465-LAB Document 699 Filed 02/08/21 PageID.1797 Page 4 of 4



1    2020) (denying sentence modification based solely on defendant’s failure to show
2    extraordinary and compelling reasons, without reaching other requirements or
3    analyzing the § 3553(a) factors); United States v. Nunez, 2020 WL 5203429, slip
4    op. at *3 (E.D. Cal., Sept. 1, 2020) (same). See also Ramirez-Suarez, 2020 WL
5    3869181 (noting that it was questionable whether defendant met exhaustion
6    requirements, and denying sentence reduction because defendant failed to
7    demonstrate extraordinary and compelling reasons).
8         The motion is DENIED.
9         IT IS SO ORDERED.
10   Dated: February 8, 2021
11
12                                        Honorable Larry Alan Burns
                                          United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
                                                                              17cr1465
